Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3, line 3, “swivel” could be “swiveled” in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stacey (US 9714637).
Regarding Claim 1. Stacey discloses a gas powered chainsaw (Col. 1, lines 55-65), pull handle (fig. 6, item 108), platform (fig. 4, item 20) having a proximal end and a distal end, the platform has a top surface; an upstanding anchor hook of an L-shape that extends from the top surface of the platform near its proximal end (fig. 4, item 22, col. 6, lines 32-34), the upstanding anchor hook configured to receive a front handle of a chainsaw restricting the vertical movement of the front handle (fig. 4, Col. 4, lines 35-55 to Col. 6, line 10-45), wherein an effective height of the upstanding anchor hook can be adjusted (figs. 5, Col. 4, lines 35-55); and an L-shape clamp coupled to the distal end of the platform (fig. 4, item 25 col. 6, lines 32-34), the L-shape clamp has an upstanding shaft (fig. 5, 24a) and an arm that extends from the shaft (fig. 5, 26b) , the L-shape clamp is configured to receive a rear handle of the chainsaw (fig. 4), the clamp configured to restricts vertical movement of the rear handle (figs. 4-5, Col. 4, lines 35-55). 
Regarding Claim 2. Stacey discloses the upstanding anchor hook and the L-shape clamp configured to limit the horizontal and vertical movement of the chainsaw for immobilizing the chainsaw (figs. 4-5, Col. 4, lines 35-55).
Regarding Claim 3. Stacey discloses the arm is swively coupled to the shaft (fig. 5), the arm is configured to be swivel between an engaged state (fig. 4)  and a disengaged state (fig. 2), the arm is hooked to the rear handle of the chainsaw in the engaged state (figs.1-5; Col. 4, lines 35-55, Col. 6, lines 30-67 to Col. 7, lines 1-15).
Regarding Claim 4. Stacey discloses a gas powered chainsaw (fig. 1, Col. 1, lines 55-65); platform (fig. 4, item 20) having a proximal end and a distal end, the platform has a top surface; an upstanding anchor hook extends from the top surface of the platform near its proximal end (fig. 4, item 22, col. 6, lines 32-34), the upstanding anchor hook configured to receive a front handle of a chainsaw restricting the vertical movement of the front handle (fig. 4, Col. 2, lines 9-30, Col. 4, lines 35-55 to Col. 6, line 10-45), and a clamp coupled to the distal end of the platform (fig. 4, item 25 col. 6, lines 32-34), configured to receive a rear handle of the chainsaw to restrict vertical movement of the rear handle (fig. 4), installing the platform on a stationary object at a pre-determined height (fig. 1, item 82, Col. 5 lines 37-57)); hooking the front handle of the chainsaw to the upstanding anchor hook; upon hooking, clamping the rear handle of the chainsaw to the clamp for immobilizing the chainsaw; and upon immobilizing, pulling a pull handle of the chainsaw for starting the chainsaw (fig. 1, Col. 2, lines 9-30, Col. 4, lines 35-55, Col. 6, line 10 to Col 7 line 15).  
Regarding Claim 6. Stacey discloses the upstanding anchor hook and clamp are configured to restrict vertical and horizontal movement of the chainsaw (figs. 1 and 4, Col. 2, lines 9-30; Col. 4, lines 35-55; Col. 6, line 10 to Col 7 line 15).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stacey (US 9714637) as applied to claim 1, in view of Michael (US 4307640).

Regarding Claim 5, Stacey does not explicitly teach installing the platform on a workbench. However, Michael teaches installing the platform on a workbench (figs. 1 and 2; Col. 1, lines 43-50; Col. 2, line 5 to Col. 3, line 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform in Stacy to be able to attach the platform to a workbench as in Michael, because having the ability to attach the platform to a workbench would provide easier and safer cutting of logs by the user (Col. 1, lines 20-50).  
Response to Amendments and Arguments
The amendment filed November 11, 2022 has been entered. Claims 1-6 remain pending in the application. Applicant’s arguments, see page 8, filed November 11, 2022, with respect to 35 USC §112(b), claim 4 has been amended making the issue moot. 
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new grounds of rejections do not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723 



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723